Citation Nr: 1108967	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a thoracic spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a video-conference hearing in November 2006.

In September 2007 and March 2010, the Board remanded the claim for additional evidentiary development.  The case has been returned for further appellate review.

Also, as mentioned in the September 2007 and March 2010 Board remands, the issue of service connection for a low back disability secondary to the service-connected thoracic spine injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The service-connected thoracic spine disorder has not been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during a twelve month period.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a thoracic spine injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the VA notified the Veteran in May 2004, October 2007 and September 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006, October 2007 and September 2009 correspondence, he was provided notice of how effective dates are determined.  The claim was readjudicated in August 2010.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2006 video-conference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's thoracic spine disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was initially granted service connection for a thoracic spine injury in a March 1995 rating decision, and assigned a 10 percent disability rating.  The Veteran filed a claim for an increased rating for his thoracic spine disability in April 2004.  A September 2004 rating decision (from which this appeal arose) confirmed and continued the 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 5237.   

Diagnostic Code 5237 is used to evaluate lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Back disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id.

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating is warranted for ankylosis of the entire spine. Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. (2010).

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."




Factual Background

On VA examination in January 2003, the Veteran reported that experienced pain that originated in the posterior aspect of the neck and that travelled to the base of his left subscapular area and into the anterior chest.  He stated that occasionally, the pain radiated down into the lower back.  Examination of the thoracic spine revealed a normal range of motion although the Veteran complained of pain with forward flexion to 90 degrees.  Deep tendon reflexes were brisk and equal from right to left.  Straight leg raising did not cause back pain.  It was noted that x-rays of the cervical, thoracic and lumbar spine were conducted in August of the previous year and that the only abnormality was a slight disc narrowing at the L5-S1 interspace on the lumbosacral spine films.  The other studies were felt to be normal.  The diagnosis was normal x-rays and physical findings of the thoracic spine.  

On VA examination in June 2004, the Veteran reported that he experienced intermittent flares in his back and that about a month earlier he was placed on bedrest for a week on doctor's orders because of incapacitating pain in his thoracic spine.  He stated that on occasion, he used a cane to help him walk.  With respect employment, he indicated that he could no longer work as a mechanic due to his back and that he was currently unemployed.  He was currently going to school to retrain and to find a job that would not involve the use of his back.  Physical examination of the back revealed some tenderness over the mid thoracic spine.  The thoracic spine was immobile so the examiner was unable to conduct range of motion testing.  X-rays of the thoracic spine were normal.  

The claims file contains copies of sick slips submitted by the Veteran during his employment with the United States Postal Service.  Also, of record is an August 2002 letter from the United States Postal Service notifying the Veteran that he was  medically unsuitable for the position of maintenance mechanic due to chronic recurrent upper back pain and muscle spasm which was not compatible with activities required for that employment position.

On VA examination in August 2004, the Veteran reported persistent pain in his thoracic spine.  On physical examination, forward flexion was to 85 degrees at which point the Veteran complained of pain; he could then forward flex to 90 degrees.  Backward extension was to 30 degrees.  Lateral flexion was to 40 degrees bilaterally and rotation was to 35 degrees bilaterally.  X-rays of the thoracic spine were normal.  

On VA examination in June 2005, the Veteran reported that he experienced 12 to 13 episodes of incapacitating back pain in the last 12 months which have placed him on bedrest.  However, he acknowledged that the bedrests were not ordered by a physician in the past 12 month period.  He denied any spine injections or spinal surgeries.  He had undergone multiple rounds of physical therapy which he indicated did not help.  He reported that he did occasionally use a cane, but he did not use any braces.  He continued to report that he is no longer able to be employed because of his back complaints.  He described pain as his greatest functional limitation, followed by weakness, spasms and decreased range of motion.  He described the pain in this mid-back region as radiating up into his neck and occasionally down into his low back with occasional radiation into the upper parts of his buttocks and thighs.  He described some increasing pain with deep inspiration.  He described the low back complaints as an extension of his mid back pain, which was also worse during flare-ups.  He indicated that he was currently experiencing a flare-up and that his back was worse than typical.  

Flexion of the lumbar spine was to 75 degrees.  Extension was to 20 degrees.  Bilateral bending was to 45 degrees and bilateral rotation was to 30 degrees.  There was pain at the end points of all the range of motion.  There were no spasms in the thoracic or lumbar spine.  It was noted that thoracic spine range of motion is impossible to determine as the thoracic spine is essentially immobile.  Examination of the bilateral upper and lower extremities revealed that the Veteran was neurovascularly intact.  Muscle strength was 5/5 in all major muscle groups.  Light touch sensation was intact diffusely.  Reflexes were +2 and symmetric at the biceps, brachial radialis, patellar tendon and Achilles.  The Veteran could heel and toe walk without difficulty.   X-rays of the thoracic and lumbar spine revealed well-preserved joint space with no obvious degenerative disc disease, spondylolisthesis or spondylolysis.  

The assessment was chronic thoracic spine or strain with radiating symptoms in the lumbar spine.  The examiner concluded that it was as likely as not that the Veteran's current lumbar spine complaints are extensions of his thoracic spine complaints and that the two cannot be separated.  The examiner also noted that the Veteran did have additional limitations during flare-ups and that the examination report reflected the total functional loss during episodes of flare-ups.  Also, it was noted that the Veteran did have some radiation into his neck and his low back and that he did walk with a cane occasionally.  The examiner did not feel that that this interfered with the Veteran's usual occupation as he is unemployed.   

VA treatment reports dated from January to August 2005 show that the Veteran seen on several occasions with complaints of low back and upper back pain.  

In a March 2005 vocational rehabilitation assessment, the Veteran reported that was applying for disability payments from the Social Security Administration (SSA) for his back injury.  The assessment also noted that the Veteran had some useful work skills; however, because of his chronic neck and back pain, he might be limited in the duties that he will be able to perform.  The Veteran reported a lot of pain in sitting, standing and walking.  He had been attending school and received his Associate of Arts degree in 2004.  His testing showed that he is psychologically able to perform job duties involving understanding instructions, ability to reason, making judgment, ability to perform arithmetic operations and visualizing patterns.  He was going to school for business management and he fit well with working in an office environment.  The Veteran reported that he would like to work but he did not feel that he would be very beneficial to an employer due to his physical limitations.  It was noted that the Veteran could easily be retrained in an office setting, which would allow him to reduce the stress on his back/neck.

At a December 2005 RO hearing, the Veteran reported that he has constant pain and popping his back.  He also stated that over the past couple of years, he has been seen in the emergency room at least eight or nine times for shots in his back.  

In a September 2006 VA insurance/disability statement, it was stated that the Veteran was still totally disabled and unable to resume his occupation due to chronic myofacial pain and muscle spasm.

The Veteran testified at a November 2006 Board hearing that his back condition has become worse.  He indicated that he was currently going to school to train for a different occupation.  He reported that on average, he has been bedridden twelve to thirteen times due to his back condition and that he experiences radiating pain.  

In an October 2007 letter from the Associate Commissioner for Central Operations at SSA, it was noted that records pertaining to the Veteran were not found.  Also, in a response from SSA in October 2009, it was noted that at the present time there was no medical file or records pertaining to the Veteran.  

Treatment reports dated from 2009 to 2010 from the Arkansas Spine and Pain were submitted by the Veteran in July 2010.  The records shows ongoing treatment for back and neck pain.

Analysis

Initially, the Board notes that the Veteran failed to report for a VA examination scheduled for April 2010.  As he did, however, report to earlier VA examinations scheduled in conjunction with his appeal, the Board will proceed with the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

The Board finds that for the entire appeal period, the probative and competent medical evidence of record is against a rating in excess of 10 percent for the service-connected thoracic spine injury.  Significantly, VA examinations conducted in January 2003, June 2004 and August 2004 are silent for any evidence of muscle spasm.  In addition, on VA examination in June 2005, the examiner specifically noted that there was no evidence of muscle spasm.  Moreover, the clinical evidence of record does not show limitation of flexion of the Veteran's lumbar spine to 60 degrees or less, combined thoracolumbar motion of 120 degrees or less.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a rating in excess of 10 percent under Diagnostic Code 5237.

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  While the record documents the Veteran's complaints or radicular pain both into his upper and lower extremities, no objective neurological abnormality has been identified on any of the VA examinations or other clinical evidence of record.  Furthermore, there is no evidence of bowel or bladder impairment associated with his thoracic spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted. Id.

The Board turns to the question of whether the Veteran is entitled to rating in excess of 10 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), also known as degenerative disc disease (DDD). IDS is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2010).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased initial rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Throughout the appeal period, the Veteran has reported experiencing numerous incapacitating episodes due to his back, including one VA physician prescribed bed rest on VA examination in June 2004.  However, the probative and competent medical evidence of record weighs against his allegations.  While VA treatment records of record document complaints of back pain, they are wholly devoid of any evidence of physician prescribed bed rest.  Thus, the probative and competent medical evidence of record is against a finding that the Veteran's service-connected thoracic spine disability is productive of any incapacitating episodes and a higher evaluation of 10 percent is not warranted under Diagnostic Code 5243.

In considering the holding in DeLuca, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are beyond that contemplated by the 10 percent evaluation.  Indeed, the examinations of record clearly indicated that there was no additional functional limitation beyond the stated findings with repetitive movement.

As the criteria for the next higher rating under either Diagnostic Code 5237 or 5243 have not been met, the preponderance of the evidence is against a rating higher than 10 percent for a thoracic spine injury at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's disability has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards. Specifically,   frequent periods of hospitalization have not been shown with regard to the thoracic spine disability.  Further, although he is unemployed, the evidence does not indicate that his disability has resulted in any occupational impairment or that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  With regard to his ability to work, the evidence shows that in 2002, the Veteran was unable to continue his employment as a maintenance mechanic due to physical limitations imposed by his back disability.  However, the evidence also shows that the Veteran was attending school in order to obtain a more sedentary job.  In fact, a March 2005 vocational rehabilitation assessment showed that the Veteran could easily be retrained in an office setting and that the degree he was earning in business management would fit well in an office environment which would allow him to reduce stress on his back.  Moreover, SSA has confirmed that the Veteran is not receiving any disability payments.

For these reasons, the Board finds that the requirements for referral for an extraschedular evaluation for his disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Hence, referral for assignment of an extra-schedular evaluation is not warranted in this case.


ORDER

A rating in excess of 10 percent for a thoracic spine injury is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


